Citation Nr: 0002845	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-30 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to a rating in excess of 30 percent for 
service connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  That rating decision granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 10 percent rating, effective in September 1996.  
Subsequently a July 1998 Hearing Officer Decision assigned a 
30 percent disability rating for the veteran's service 
connected PTSD effective in September 1996.  An August 1997 
RO rating decision denied the veteran's attempt to reopen his 
claim for service connection for a bilateral foot disorder.  

The Board notes that it has recharacterized the issue of 
entitlement to a rating in excess of 30 percent for the 
veteran's service connected PTSD disability in order to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Affairs (Court), in Fenderson v. West, 
12 Vet. App. 119 (1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case (SOC) concerning an 
issue, as the document addressing that issue "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson. 12 
Vet. App. 132 (1999), emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected post, rather than as a 
disagreement with the original rating award for this 
disability.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for these 
conditions.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

At the August 1999 hearing before the undersigned Member of 
the Board, the veteran raised the issue of clear and 
unmistakable error (CUE) in the January 1969 rating decision 
which denied service connection for a foot disorder.  This 
issue has not been adjudicated by the RO.  The issue has not 
been developed for appellate consideration and is not 
properly before the Board at this time.  The issue is 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied the veteran's attempt to reopen his claim 
for service connection for a bilateral foot disorder in May 
1977.  The veteran was notified of this decision in May 1977 
but did not file an appeal 

3.  Competent medical evidence establishing a current 
bilateral foot disability and a relationship between the 
veteran's current foot disability and the veteran's active 
military service has been received since the May 1977 RO 
decision.  

4.  The veteran's service medical records reveal a diagnosis 
of and treatment for bilateral pes planus.  

5.  Medical records subsequent to service reveal continuing 
treatment for bilateral foot disorders.  

6.  An August 1999 medical opinion specifically relates the 
veteran's current bilateral foot disorders to his military 
service.  

7.  The veteran's service-connected post traumatic stress 
disorder is manifested by panic attacks, anxiety, 
irritability, nightmares and moderate difficulties in 
occupational functioning.

8.  The service-connected PTSD does not result in more than 
considerable disability.  


CONCLUSIONS OF LAW

1.  The May 1977 decision of the RO denying the reopening of 
the veteran's claim for service connection for a bilateral 
foot disorder is final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 1999).

2.  Evidence received since the May 1977 RO decision denying 
the reopening of the veteran's claim for service connection 
for a bilateral foot disorder is new and material, and the 
veteran's claim for service connection for a bilateral foot 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

3.  A bilateral foot disorder was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999). 

4.  The criteria for a 50 percent rating, and not in excess 
thereof, for post traumatic stress disorder, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a,  4.132, Diagnostic Code 9411 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Foot Disorder

A.  Reopened Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  If such evidence is "so significant that 
it must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  In 
this case, the RO denied the veteran's attempt to reopen his 
claim for service connection for a bilateral foot disorder in 
a May 1977 rating decision and notified the veteran of the 
decision that same month.  The veteran did not appeal the RO 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).  The "issue at hand" in this case is whether a 
bilateral foot disorder was incurred during the veteran's 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented, or secured, 
since the May 1977 RO decision on the merits which is 
probative of this issue.

The evidence of record at the time of the May 1977 RO rating 
decision which was relevant to the veteran's claim for 
service connection for a bilateral foot disorder was:  the 
veteran's service medical records; a November 1968 VA 
examination report; and private medical records dated in 
1975.  The veteran's service medical records revealed that he 
had complaints of foot pain during active service.  A 
podiatry consultation contained a diagnosis of bilateral pes 
planus (flat feet).  However, the veteran's January 1968 
separation examination report indicated that the veteran's 
feet were normal, with no abnormalities noted by the 
examining physician.  The November 1968 VA examination stated 
that there was "no abnormality or disability of the feet."  
Private medical reports dated in October and November 1975 
revealed that the veteran was diagnosed with intermittently 
symptomatic bilateral pes planus.  However, these medical 
reports did not relate the veteran's pes planus to his 
military service.  

The evidence submitted since the May 1977 RO decision that 
refers to the veteran's bilateral foot disorder includes a 
large number of private medical records, the most important 
of which is an August 1999 letter from a private podiatrist.  
This letter states that the podiatrist reviewed the veteran's 
medical history, including copies of his service medical 
records and medical records subsequent to service.  The 
diagnosis was of bilateral chronic plantar fasciitis and 
bilateral pes planus.  The podiatrist's medical opinion was 
that the veteran's current foot disorder was "as likely as 
not related to events in the service."

The Board concludes that this evidence is new because it was 
not before the RO when it denied the veteran's attempt to 
reopen his claim service connection for service connection 
for a bilateral foot disorder in May 1977.  This evidence is 
also "material" because it is probative of the issue at 
hand, namely whether the veteran incurred a bilateral foot 
disorder during active service.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the May 1977 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for service connection for a bilateral foot 
disorder is reopened.  See Hodge, 155 F.3d 1356; 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (1999).





B.  Service Connection

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In the present case the veteran claims that he incurred a 
bilateral foot disorder during service.  As noted above, the 
veteran's service medical records revealed that he had 
complaints of foot pain during active service.  A podiatry 
consultation contained a diagnosis of bilateral pes planus 
(flat feet).  However, the veteran's January 1968 separation 
examination report indicated that the veteran's feet were 
normal, with no abnormalities noted by the examining 
physician.  A VA examination of the veteran was conducted in 
November 1968 which was within a year of the veteran's 
separation from service.  This examination report stated that 
there was "no abnormality or disability of the feet."  

The veteran has submitted a large amount of private medical 
evidence which shows diagnosis of, and treatment for, a 
bilateral foot disorder.  These records date from 
approximately 1975 until the present.  In August 1998 a VA 
examination of the veteran was conducted.  The diagnosis was 
bilateral pes planus.  

Again, as noted above, the veteran submitted an August 1999 
letter from a private podiatrist.  This letter states that 
the podiatrist reviewed the veteran's medical history, 
including copies of his service medical records and medical 
records subsequent to service.  The diagnosis was of 
bilateral chronic plantar fasciitis and bilateral pes planus.  
The podiatrist's medical opinion was that the veteran's 
current foot disorder was "as likely as not related to 
events in the service."

The evidence supports the veteran's claim for service 
connection.  There is evidence of a foot disorder during 
service, evidence of a current bilateral foot disorder, and 
competent medical evidence linking the two.  The evidence 
supports a grant of service connection for a bilateral foot 
disorder.  

II.  Post Traumatic Stress Disorder

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self support of the individual.  
38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
In this case, the RO reviewed the veteran's claim under both 
criteria in June 1996, and provided the veteran with both 
sets of criteria in an August 1996 Statement of the Case.  
Moreover, the veteran and his representative were given an 
opportunity to respond to the new regulations.  Accordingly, 
the Board concludes that the veteran will not be prejudiced 
by the Board's review of his claim on appeal because due 
process requirements have been met.  VAOGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

The veteran's service-connected PTSD disorder is currently 
rated as 30 percent disabling.  Under the old criteria for 
rating service connected psychoneurotic disorders, a 10 
percent rating was assigned for psychoneurotic disorders with 
less than the criteria for the 30 percent rating with 
emotional tension or other evidence of anxiety productive of 
mild social or industrial impairment.  A 30 percent rating 
was assigned when there was "definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent rating was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The next 
higher rating, a 70 percent disability rating, was warranted 
for severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9421 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

An April 1997 report from a private psychologist is of 
record.  The psychologist's diagnosis of the veteran's 
condition is PTSD.  The report notes the presence of 
increased arousal, angry outbursts, and difficulties 
concentrating.  The report also indicated the presence of 
panic attacks, agoraphobic symptoms, and impairment in 
occupational and social functioning.  

In April 1997 a VA psychiatric examination of the veteran was 
conducted.  The veteran reported having nightmares.  He also 
reported being irritable and scared by loud noises.  He also 
indicted that he had anxiety and memory problems.  Mental 
status examination revealed that the veteran was oriented, 
relevant, coherent, and cooperative.  The veteran was anxious 
and agitated.  No delusions or hallucinations were noted.  
The diagnosis was "post traumatic stress disorder, mild to 
moderate."  An accompanying VA social survey noted that the 
veteran was employed despite difficulty in industrial 
functioning.  

A May 1997 letter from the veteran's private psychiatrist 
indicates that he was treating the veteran for his PTSD.  The 
symptoms noted were: nightmares, distressing recollections, 
increased arousal, and agoraphobic panic attacks.  A May 1997 
letter from a social worker indicates that the veteran 
continued to work at regular employment.  

An August 1997 letter from the veteran's private psychologist 
indicates that he required continuing treatment for his PTSD.  
The veteran reported "positive functioning with family and 
nonstressful activities (home repair, computer avocation), 
positive self care, and good problem-solving and 
communication skills in some work and social situations, he 
has reported consistent impairment of emotional, social, and 
occupational functioning related to PTSD-related symptoms."  
The psychologist noted that the veteran's symptoms required 
treatment with medication.  He also had panic attacks with 
agoraphobic and claustrophobic symptoms.  Problems with work 
related travel and with medical procedures was also noted.  
The psychologist's assessment was that the veteran had a 
"rating of 55 on the Global Assessment of Functioning Scale 
(moderate symptoms impairing emotional stability, social, and 
occupational functioning)."  

The Board notes that a GAF of 51 to 60, which includes a GAF 
of 55, is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994). 

The veteran's treatment with medication is confirmed by 
psychiatric treatment records dating from 1992 which show 
that the veteran was treated with Xanax for his panic 
symptoms.  

In May 1998 another VA psychiatric examination of the veteran 
was conducted.  the veteran was oriented, relevant, coherent, 
and cooperative.  He reported having nightmares and flashback 
to traumatic in-service experiences.  He denied having 
delusions or hallucinations, but did report having some 
suicidal ideation.  He was anxious and agitated.  His memory 
was intact, and his insight and judgment were fair.  The 
diagnosis was mild to moderate PTSD.  A GAF of 60 was 
assigned.  The examining psychiatrist noted that the veteran 
"continues to have some suicidal ideation.  He has some 
circumstantial sleep.  He is working, but is having 
difficulty at work.  He is not relating well to his family."  

In August 1999 the veteran and his wife presented sworn 
testimony at a hearing before the undersigned member of the 
Board.  The veteran testified that he was employed as a 
supervisor in a municipal public works department.  He 
testified that he had panic attacks approximately 3 to 4 
times a week.  He also reported having trouble traveling for 
work or attending meetings in confined spaces.  He also 
reported having some disciplinary problems at work and 
provided some supporting documentation.  On direct 
questioning he indicated that he had been employed by the 
city since 1974 and that he was promoted to supervisor in 
1990. 

As noted above, where regulations change during the course of 
an appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and, therefore, 
is made on a case-by-case basis.  VAOPGCPREC 11-97 at 2.  The 
Board finds that, in this case, it is more favorable to rate 
the veteran's service connected PTSD under the new rating 
schedule.  

The evidence of record reveals that two different medical 
professionals have indicated that the veteran's GAF is 
somewhere between 51 and 60 which is defined as "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 
(4TH ed. rev., 1994).  This definition most nearly 
approximates the criteria for a 50 percent disability rating 
under the current rating schedule:  occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999)(emphasis added).

Under the current rating schedule, the veteran does not 
warrant a rating in excess of 50 percent for his service 
connected PTSD.  He does not show symptomatology of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances which would warrant a rating of 70 
percent under the current rating schedule.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

Under the old criteria a 30 percent rating was assigned when 
there was "definite impairment in the ability to establish 
and maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The next higher rating, a 70 percent disability 
rating, was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms were of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent schedular evaluation, was warranted when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996) (emphasis added).  
The evidence of record does not show that the veteran meets 
the criteria for a rating in excess of 50 percent under the 
old rating criteria.  

We also note that, in Hood v. Brown, 4 Vet. App. 301 (1993), 
the Court of Veterans Appeals stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1)(West 1991). In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 (Nov. 9, 1993). The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

The evidence of record reveals that the veteran has moderate 
PTSD.  This clearly is greater than the 30 percent disability 
contemplated by definite impairment under the 30 percent 
rating.  The veteran's service connected PTSD most nearly 
approximates the considerable impairment contemplated by the 
50 percent rating under both the old and the new rating 
schedules.  Although, the new rating schedule provides the 
closer match to the symptoms exhibited by the veteran. The 
evidence of record shows that the veteran has been employed 
at the same job since 1974, and that he was promoted to the 
position of supervisor in 1990.  He is able to maintain 
employment.  However, he does have difficulty at his job 
related to panic attacks and conflicts with co-workers 
related to his irritability.  The veteran does not manifest 
incapacitating symptoms showing severe impairment 
contemplated by the ratings in excess of 50 percent under the 
old rating schedule.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  The Board notes that there is no competent medical 
evidence of record which indicates that the veteran is 
unemployable due solely to his service connected PTSD.  
Moreover, the evidence of record clearly indicates that he is 
employed.  As such, the Board finds that the evidence of 
record reveals that the veteran warrants an increased rating 
of 50 percent for his service connected PTSD.  


ORDER

Service connection for a bilateral foot disorder is granted.  

An initial disability rating of 50 percent, and not in excess 
thereof, is granted for the veteran's service connected post 
traumatic stress disorder, subject to the law and regulations 
governing the payment of monetary awards. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

